Citation Nr: 1420488	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-27 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.  

2.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO granted service connection and assigned initial noncompensable (0 percent) ratings for peripheral neuropathy of the right and left upper extremities, effective March 4, 2009.  

In a January 2014 rating decision, the RO granted 10 percent initial ratings for peripheral neuropathy of the right and left upper extremities, effective March 4, 2009.  Despite the grant of these higher ratings, the Veteran has not been awarded the highest possible evaluations, and his claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, which include a copy of the January 2014 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to schedule the Veteran for a requested hearing.  In his October 2012 VA Form 9, the Veteran indicated that he wanted a hearing before a Veterans Law Judge via videoconference; however, such hearing has not been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  Accordingly, the case must be remanded to schedule the Veteran for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference.  The RO should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



